
	

114 SRES 177 ATS: Designating the week of May 10 through May 16, 2015, as “National Police Week”.
U.S. Senate
2015-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 177
		IN THE SENATE OF THE UNITED STATES
		
			May 11, 2015
			Mr. Grassley (for himself, Mr. Leahy, Mr. Sessions, Mr. Coons, Ms. Murkowski, Ms. Heitkamp, Ms. Ayotte, Mr. Donnelly, Mr. Blunt, Mr. Schumer, Mr. Hatch, Mrs. Gillibrand, Mr. Rounds, Mr. Menendez, Mr. Alexander, Ms. Warren, Mr. Cotton, Mr. Brown, Mr. Tillis, Mr. Franken, Mr. Thune, Mrs. McCaskill, Mr. Scott, Mr. Kaine, Mr. Inhofe, Mr. Warner, Mr. Rubio, Ms. Klobuchar, Mr. Toomey, Mr. Durbin, Mr. Wicker, Mrs. Feinstein, Mr. Tester, and Mr. Peters) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Designating the week of May 10 through May 16, 2015, as National Police Week.
	
	
 Whereas, in 1962, John Fitzgerald Kennedy signed the Joint Resolution entitled Joint Resolution to authorize the President to proclaim May 15 of each year as Peace Officers Memorial Day and the calendar week of each year during which such May 15 occurs as Police Week (36 U.S.C. 136);
 Whereas law enforcement officers are charged with pursuing justice and protecting communities in the United States;
 Whereas Federal, State, local, and tribal police officers, sheriffs, and other law enforcement officers across the United States serve with dignity and integrity;
 Whereas, in 2015, on the 20th anniversary of the Oklahoma City Murrah Federal Building bombing, the Senate honors the memory of those who perished in the bombing and the role of law enforcement officers as both first responders to terrorist attacks and protectors of the homeland from foreign and domestic threats;
 Whereas law enforcement officers selflessly serve their communities even at the risk of their own personal safety, including the abhorrent murders of New York Police Department Officers Rafael Ramos and Wenjian Liu;
 Whereas Peace Officers Memorial Day honors all law enforcement officers killed in the line of duty; Whereas Peace Officers Memorial Day, 2015, honors 127 law enforcement officers recently killed in the line of duty, including David T. Johnson, Terry B. Fisher, Clinton Jeffrey Holtz, Carlos A. Rivera-Vega, Thomas A. Smith, Jr., Kristian D. Willhight, Brian D. Beck, David M. Baldwin, Eddie Maurice Hamer, Carlos Papillion, Jr., Cory B. Wride, Percy Lee House III, Jonathan Scott Pine, Amanda B. Baker, Brian M. Law, Juan Jaime Gonzalez, John T. Hobbs, Nicholas Choung Lee, Derek Andrew Hansen, Joaquin Correa-Ortega, Jason M. Crisp, Marc Uland Kelley, Allen Ray Richardson, James P. Morrissy, Ricky Del Fiorentino, Robert G. German, Mark A. Mayo, Mark H. Larson, Alexander E. Thalmann, David W. Smith, Jr., Gregory T. Maloney, Ernest T. Franklin, Dennis Guerra, Christopher A. Cortijo, Douglas H. Mayville, Mareli A. Morales-Santiago, Dennis Oliver Simmonds, Michael J. Seversen, William Heath Kelley, Bryan Marshall Berger, Gabriel Rich, Patrick Scott Johnson, Roberto Carlos Sanchez, Chelsea Richard, Noel Lee Hawk, John Collum, Michael Alexander Petrina, Charles Dinwiddie, Stephen Arkell, Steven LaCruz Thomas, Chad Charles, Jair A. Cabrera, Alexander Giannini, Christopher Skinner, Frank McKnight, Brian W. Jones, Paul A. Buckles, Kevin Dorian Jordan, Daryl Giles, Igor Soldo, Alyn R. Beck, Scott M. Hewell, Lee Dixon, Allen Bares, Jr., Jacob Daniel Calvin, Perry W. Renn, Jeffrey Brady Westerfield, Frank Gregory Bordonaro, Melvin Santiago, Christopher M. Goodell, Scott Patrick, Mark A. Hecker, Patrick Libertone, Joseph James Dunn I, Michael Pimentel, Geniel Amaro-Fantauzzi, Cleveland Johnson, Jr., Paul Ferrara, Daryl R. Pierson, Nickolaus E. Schultz, Jason E. Harwood, Joseph J. Matuskovic, Tyler R. Robledo, Byron Keith Dickson II, Michael Norris, Reinaldo Arocha, Jr., Jessica Laura Hollis, Michael C. Williams, Jordan J. Corder, David Kedra, Michael Joe Naylor, Eddie Johnson, Jr., Danny Oliver, Michael David Davis, Jr., Kagan Dindar, John Timothy Williamson, Anthony Haase, Robert Blajszczak, Jeffrey W. Garrett, Yevhen Eugene Kostiuchenko, Jesse Valdez III, Shaun Richard Diamond, David Payne, Robert Parker White, Matthew Chism, Darrell Perritt, Holmes Nathaniel Smith, Jr., Ronald A. Leisure, Justin Winebrenner, Jeffrey Wayne Greene, Alejandro Martinez, Sr., Christopher Smith, James Hart, Edwin O. Roman-Acevedo, Ernest J. Montoya, Sr., Grant William Whitaker, Richard Anthony Champion, John Robert Street, Rafael Ramos, Wenjian Liu, Charles R. Kondek, Jr., Jamel Clagett, Tyler Jacob Stewart, Stephen Petruzzello, Thomas Choi, James E. Foster, Jr., and Timothy Mitchell; and
 Whereas 44 law enforcement officers across the United States have made the ultimate sacrifice during the first 4 months of 2015: Now, therefore, be it
		
	
 That the Senate— (1)designates the week of May 10 through May 16, 2015, as National Police Week;
 (2)expresses strong support for law enforcement officers across the United States for their efforts to build safer and more secure communities;
 (3)recognizes the need to ensure that law enforcement officers have the equipment, training, and resources necessary to protect their health and safety while the law enforcement officers are protecting the public;
 (4)recognizes the members of the law enforcement community for their selfless acts of bravery;
 (5)acknowledges that police officers and other law enforcement officers who have made the ultimate sacrifice should be remembered and honored; and
 (6)encourages the people of the United States to observe National Police Week with appropriate ceremonies and activities that promote awareness of the vital role of law enforcement officers in building safer and more secure communities across the United States.
			
